Title: William Wirt to Thomas Jefferson, 20 July 1812
From: Wirt, William
To: Jefferson, Thomas


          Dear Sir Richmond July 20th 1812 
          I have just recd yours of the 13th and can only assure you of my constant attention to your interest. I can not think with patience, of your having this repose, to which you are so justly entitled, interrupted, in this way and yet, rather inconsistently I am sincerely pleased at having an opportunity of being any way useful to you: for I am yours in very truth devotedly yours
          
            Wm Wirt—
        